Exhibit 10.1


THIS CONVERTIBLE NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
CONVERTIBLE NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE STATES. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE
STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
CONVERTIBLE NOTE
OF
SOLUTION TECHNOLOGY INTERNATIONAL, INC.
 
No.    1   
 
$ 10,000.00
Made as of April 11, 2008

 
Solution Technology International, Inc. (the “Company”) hereby promises to pay
to Joel Bernstein (the “Holder”), or his registered assigns, on April __, 2009
(the “Maturity Date”), the principal sum of $10,000 (the “Principal Amount”), or
such lesser amount as shall then equal the outstanding principal amount
hereunder, together with interest on the unpaid principal balance equal to seven
percent (7.00%), computed on the basis of the actual number of days elapsed and
a year of 365 days from the date of this Convertible Note unless the Principal
Amount and all interest accrued thereon and all other amounts owed hereunder are
converted, as provided in Section 6 hereof. All payments received by the Holder
hereunder will be applied first to costs of collection, if any, then to interest
and the balance to principal. Principal and interest shall be payable in lawful
money of the United States of America.
 
This Convertible Note may be prepaid in whole or in part. This Convertible Note
shall be subordinated to senior debt that the Company may in the future owe in
the form of loans from banks, insurance companies and other institutional
lenders.
 
The following is a statement of the rights of the Holder and the conditions to
which this Convertible Note is subject, and to which the Holder hereof, by the
acceptance of this Convertible Note, agrees:
 
1.   DEFINITIONS. The following definitions shall apply for all purposes of this
Convertible Note:
 
1

--------------------------------------------------------------------------------


 
1.1   “Closing” means the date on which the purchase and sale of the Convertible
Note occurred, or April 11, 2008.
 
1.2   “Company” means the “Company” as defined above and includes any
corporation which shall succeed to or assume the obligations of the Company
under this Convertible Note.
 
1.3   “Common Stock” means the shares of the Company’s common stock, $.01 par
value per share.
 
1.4   “Conversion Price” means the price per share at which the next person
investing $2,500,000 in the Company purchases shares of the Company’s Common
Stock.
 
1.5   “Conversion Stock” means Common Stock. The number of shares of Conversion
Stock are subject to adjustment as provided herein.
 
1.6   “Convertible Note” means this Convertible Note. 
 
1.7   “Holder” means any person who shall at the time be the registered holder
of this Convertible Note.
 
1.8   “Next Round Financing” means an equity investment in the Company of at
least $2,500,000.
 
2.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants to Holder that the statements in the following
paragraphs of this Section 2 are all true and complete as of immediately prior
to the Closing:
 
2.1   Organization, Good Standing and Qualification. The Company has been duly
incorporated and organized, and is validly existing in good standing, under the
laws of the State of Delaware. The Company has the corporate power and authority
to own and operate its properties and assets and to carry on its business as
currently conducted and as presently proposed to be conducted.
 
2.2   Due Authorization. All corporate action on the part of the Company’s
directors and shareholders necessary for the authorization, execution, delivery
of, and the performance of all obligations of the Company under the Convertible
Note has been taken or will be taken prior to the Closing, and the Convertible
Note when executed and delivered, will constitute, a valid and legally binding
obligation of the Company, enforceable in accordance with its terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditor’s rights generally and (ii) the effect of rules of law governing the
availability of equitable remedies.
 
2.3   Corporate Power. The Company has the corporate power and authority to
execute and deliver this Convertible Note to be purchased by the Holder
hereunder, to issue the Convertible Note and to carry out and perform all its
obligations under the Convertible Note.
2

--------------------------------------------------------------------------------


 
2.4   Valid Issuance. The Convertible Note and the Conversion Stock issued upon
conversion of the Convertible Note, when issued, sold and delivered in
accordance with the terms of this Convertible Note for the consideration
provided for herein, will be duly and validly issued, fully paid and
nonassessable.
 
2.5   Securities Law Compliance. Based in part on the representations made by
the Holder in Section 3 hereof, the offer and sale of the Convertible Note
solely to the Holder in accordance with the terms herein are exempt from the
registration and prospectus delivery requirements of the U.S. Securities Act of
1933, as amended (the “1933 Act”) and the securities registration and
qualification requirements of the currently effective provisions of the
securities laws of the states in which the Holder is a resident based upon the
address set forth herein.
 
3.   REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF HOLDER. Holder hereby
represents and warrants to, and agrees with, the Company, that:
 
3.1   Authorization. This Convertible Note constitutes such Holder’s valid and
legally binding obligation, enforceable in accordance with its terms except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) the effect of rules of law governing the
availability of equitable remedies. Holder represents that such Holder has full
power and authority to enter into this Convertible Note.
 
3.2   Purchase for Own Account. The Convertible Note and the shares of the
Company’s Common Stock issuable upon conversion of this Convertible Note
(collectively, the “Securities”) are being acquired for investment for Holder’s
own account, not as a nominee or agent, and not with a view to the public resale
or distribution thereof within the meaning of the 1933 Act, and such Holder has
no present intention of selling, granting any participation in, or otherwise
distributing the same.
 
3.3   Disclosure of Information. Such Holder has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Securities. Such Holder further has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the offering of the Securities and to obtain
additional information (to the extent the Company possessed such information or
could acquire it without unreasonable effort or expense) necessary to verify any
information furnished to such Holder or to which such Holder had access. The
foregoing, however, does not in any way limit or modify the representations and
warranties made by the Company in Section 2.
 
3.4   Investment Experience. Such Holder understands that the purchase of the
Securities is highly speculative and involves substantial risk. Such Holder has
such knowledge and experience in financial and business matters that the Holder
is capable of evaluating the merits and risks of its investment in the Company
and has the capacity to protect the Holder’s own interests and the ability to
bear the economic risk of this investment.
 
3.5   Restricted Securities. Such Holder understands that the Securities are
characterized as “restricted securities” under the 1933 Act and Rule 144
promulgated thereunder inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under the 1933 Act and
applicable regulations thereunder such securities may be resold without
registration under the 1933 Act only in certain limited circumstances. In this
connection, such Holder is familiar with Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the 1933 Act. Such
Holder understands that the Company is under no obligation to register any of
the securities sold hereunder. Such Holder understands that no public market now
exists for any of the Securities and that it is uncertain whether a public
market will ever exist for the Securities.
3

--------------------------------------------------------------------------------


4.   FURTHER LIMITATIONS ON DISPOSITION. Without in any way limiting the
representations set forth above, such Holder further agrees not to make any
disposition of all or any portion of the Securities unless and until:
 
4.1   there is then in effect a registration statement under the 1933 Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
4.2   such Holder shall have notified the Company of the proposed disposition,
and shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition, and, at the expense of such Holder or its
transferee, with an opinion of counsel, reasonably satisfactory to the Company,
that such disposition will not require registration of such securities under the
1933 Act.
 
Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be required: (i) for any
transfer of any Convertible Note or Conversion Stock in compliance with Rule 144
or Rule 144A of the 1933 Act; (ii) for any transfer of the Securities by an
Holder that is a partnership or a corporation to (A) a partner of such
partnership or shareholder of such corporation, (B) a controlled affiliate of
such partnership or corporation, (C) a retired partner of such partnership who
retires after the date hereof, (D) the estate of any such partner or
shareholder; or (iii) for the transfer by gift, will or in testate succession by
any Holder to his or her spouse or lineal descendants or ancestors or any trust
for any of the foregoing; provided that in each of the foregoing cases the
transferee agrees in writing to be subject to the terms of this Section 4 to the
same extent as if the transferee were an original Holder hereunder.
 
5.   LEGENDS. Such Holder understands and agrees that the certificates
evidencing the Securities will bear legends substantially similar to those set
forth below in addition to any other legend that may be required by applicable
law, by the Company’s Certificate of Incorporation or Bylaws, or by any
agreement between the Company and such Holder:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
4

--------------------------------------------------------------------------------


The legend set forth above shall be removed by the Company from any certificate
evidencing the Securities upon delivery to the Company of an opinion of counsel,
reasonably satisfactory to the Company, that a registration statement under the
1933 Act is at that time in effect with respect to the legended security or that
such security can be freely transferred in a public sale (other than pursuant to
Rule 144 or Rule 145 under the 1933 Act) without such a registration statement
being in effect and that such transfer will not jeopardize the exemption or
exemptions from registration pursuant to which the Company issued the
Securities.
 
6.   CONVERSION.
 
6.1   Mandatory Conversion by Holder. At the closing of the Next Round Financing
this Convertible Note shall be converted, in whole but not in part, into that
number of shares of Common Stock equal to (a) the outstanding principal and
accrued interest under this Convertible Note divided by (b) the Conversion
Price.
 
6.2   Termination of Rights. All rights with respect to this Convertible Note
shall terminate upon the issuance of shares of the Conversion Stock upon
conversion of this Convertible Note, whether or not this Convertible Note has
been surrendered. Notwithstanding the foregoing, Holder agrees to surrender this
Convertible Note to the Company for cancellation as soon as is possible
following conversion of this Convertible Note. The Holder shall not be entitled
to receive the stock certificate representing the shares of Conversion Stock to
be issued upon conversion of this Convertible Note until the original of this
Convertible Note is surrendered to the Company and the agreements referenced in
this Section 6 have been executed and delivered to the Company.
 
6.3   Issuance of Conversion Stock. As soon as practicable after conversion of
this Convertible Note, the Company at its expense will cause to be issued in the
name of and delivered to the Holder, a certificate or certificates for the
number of shares of Conversion Stock to which the Holder shall be entitled upon
such conversion (bearing such legends as may be required by applicable state and
federal securities laws in the opinion of legal counsel of the Company, by the
Company’s Certificate of Incorporation or Bylaws, or by any agreement between
the Company and the Holder), together with any other securities and property to
which the Holder is entitled upon such conversion under the terms of this
Convertible Note. Such conversion shall be deemed to have been made, if made
under Section 6.1 above, immediately prior to the close of business on the date
that this Convertible Note shall have been surrendered for conversion,
accompanied by written notice of election to convert. No fractional shares will
be issued upon conversion of this Convertible Note. If upon any conversion of
this Convertible Note(and all other Convertible Notes held by the same Holder,
after aggregating all such conversions), a fraction of a share would otherwise
result, then in lieu of such fractional share the Company will pay the cash
value of that fractional share, calculated on the basis of the applicable
Conversion Price.
5

--------------------------------------------------------------------------------


7.   DEFAULT; ACCELERATION OF OBLIGATION. The Company will be deemed to be in
default under this Convertible Note and the outstanding unpaid principal balance
of this Convertible Note, together with all interest accrued thereon, will
immediately become due and payable in full, without the need for any further
action on the part of Holder, upon the occurrence of any of the following events
(each an “Event of Default”): (a) failure to make payment of principal and
interest when due under this Convertible Note; (b) upon the filing by or against
the Company of any voluntary or involuntary petition in bankruptcy or any
petition for relief under the federal bankruptcy code or any other state or
federal law for the relief of debtors; provided, however, with respect to an
involuntary petition in bankruptcy, such petition has not been dismissed within
ninety (90) days after the filing of such petition; or (c) upon the execution by
the Company of an assignment for the benefit of creditors or the appointment of
a receiver, custodian, trustee or similar party to take possession of the
Company’s assets or property
 
8.   REMEDIES ON DEFAULT; ACCELERATION. Upon any Event of Default, the Holder
will have, in addition to its rights and remedies under this Convertible Note,
full recourse against any real, tangible or intangible assets of the Company,
and may pursue any legal or equitable remedies that are available to Holder, and
may declare the entire unpaid principal amount of this Convertible Note and all
unpaid accrued interest under this Convertible Note to be immediately due and
payable in full.
 
9.   ADJUSTMENT PROVISIONS. The number and character of shares of Conversion
Stock issuable upon conversion of this Convertible Note (or any shares of stock
or other securities or property at the time receivable or issuable upon
conversion of this Convertible Note) and the Conversion Price therefor are
subject to adjustment upon occurrence of the following events between the date
this Convertible Note is issued and the date it is converted:
 
9.1   Adjustment for Stock Splits, Stock Dividends, Recapitalizations, etc. If
the conversion is made under Section 6.1 above, the Conversion Price of this
Convertible Note and the number of shares of Conversion Stock issuable upon
conversion of this Convertible Note(or any shares of stock or other securities
at the time issuable upon conversion of this Convertible Note) shall each be
proportionally adjusted to reflect any stock dividend, stock split, reverse
stock split, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of Conversion Stock (or such other stock or
securities).
 
9.2   Adjustment for Other Dividends and Distributions. In case the Company
shall make or issue, or shall fix a record date for the determination of
eligible holders entitled to receive, a dividend or other distribution payable
with respect to the capital stock that is payable in (a) securities of the
Company (other than issuances with respect to which adjustment is made under
Section 10.1), or (b) assets (other than cash dividends paid or payable solely
out of retained earnings), then, and in each such case, the Holder, upon
conversion of this Convertible Note at any time after the consummation,
effective date or record date of such event, shall receive, in addition to the
shares of Conversion Stock issuable upon such exercise prior to such date, the
securities or such other assets of the Company to which the Holder would have
been entitled upon such date if the Holder had converted this Convertible Note
immediately prior thereto (all subject to further adjustment as provided in this
Convertible Note).
6

--------------------------------------------------------------------------------


9.3   Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or of any other corporation the stock or other
securities of which are at the time receivable on the conversion of this
Convertible Note), after the date this Convertible Note, or in case, after such
date, the Company (or any such corporation) shall consolidate with or merge into
another corporation or convey all or substantially all of its assets to another
corporation and then distribute the proceeds to its shareholders, then, and in
each such case, the Holder, upon the conversion of this Convertible Note (as
provided in Section 6) at any time after the consummation of such
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the conversion of this Convertible Note prior to such consummation, the stock or
other securities or property to which the Holder would have been entitled upon
the consummation of such reorganization, consolidation, merger or conveyance if
the Holder had converted this Convertible Note immediately prior thereto, all
subject to further adjustment as provided in this Convertible Note, and the
successor or purchasing corporation in such reorganization, consolidation,
merger or conveyance (if other than the Company) shall duly execute and deliver
to the Holder a supplement hereto acknowledging such corporation’s obligations
under this Convertible Note; and in each such case, the terms of the Convertible
Note shall be applicable to the shares of stock or other securities or property
receivable upon the conversion of this Convertible Note after the consummation
of such reorganization, consolidation, merger or conveyance.
 
10.   NOTICE OF ADJUSTMENTS. The Company shall promptly give written notice of
each adjustment or readjustment of the Conversion Price or the number of shares
of Conversion Stock or other securities issuable upon conversion of this
Convertible Note. The notice shall describe the adjustment or readjustment and
show in reasonable detail the facts on which the adjustment or readjustment is
based.
 
11.   NO CHANGE NECESSARY. The form of this Convertible Note need not be changed
because of any adjustment in the Conversion Price or in the number of shares of
Conversion Stock issuable upon its conversion.
 
12.   RESERVATION OF STOCK. If at any time the number of shares of Conversion
Stock or other securities issuable upon conversion of this Convertible Note
shall not be sufficient to effect the conversion of this Convertible Note, the
Company will take such corporate action as may, in the opinion of its counsel,
be necessary to increase its authorized but unissued shares of Conversion Stock
or other securities issuable upon conversion of this Convertible Note as shall
be sufficient for such purpose.
 
13.   NO RIGHTS OR LIABILITIES AS STOCKHOLDER. This Convertible Note does not by
itself entitle the Holder to any voting rights or other rights as a stockholder
of the Company. In the absence of conversion of this Convertible Note, no
provisions of this Convertible Note, and no enumeration herein of the rights or
privileges of the Holder, shall cause the Holder to be a shareholder of the
Company for any purpose.
7

--------------------------------------------------------------------------------


14.   NO IMPAIRMENT. The Company will not, by amendment of its Certificate of
Incorporation or Bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Convertible Note, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the Holder
under this Convertible Note against wrongful impairment. Without limiting the
generality of the foregoing, the Company will take all such action as may be
necessary or appropriate in order that the Company may duly and validly issue
fully paid and nonassessable shares of Conversion Stock upon the conversion of
this Convertible Note.
 
15.   PREPAYMENT. The Company may at any time, without penalty, upon at least
five (5) days’ advance written notice to the Holder, prepay in whole or in part
the unpaid balance of this Convertible Note. All payments will first be applied
to the repayment of accrued fees and expenses, then to accrued interest until
all then outstanding accrued interest has been paid, and then shall be applied
to the repayment of principal.
 
16.   RELEASE. In consideration of the Company agreeing to pay the Principal
Amount plus interest thereon as set forth above, the Company executing this
Agreement and other undertakings provided for herein, the sufficiency of which
are hereby acknowledged, the Holder, on behalf of itself, its successors,
agents, affiliates, and assigns, does hereby fully, finally and unconditionally
release and forever discharge the Company, its affiliates, subsidiaries, parent
companies or other related companies, and its past and present directors,
officers, agents, representatives, and employees, from and waive and release all
actions, causes of action, lawsuits, appeals, claims, charges, complaints,
debts, obligations, demands, rights, grievances, promises, liability, damages,
costs and/or fees whatsoever in law or equity that the Holder had, now has, or
may have against the Company and its past and present officers, directors,
agents, representatives and employees, arising from or in connection with the
Holder’s investment in, service as an officer in or association in any way with
the Company, enforceable under any local, state or federal statute, regulation
or ordinance, or under the common law of the United States, or of any of the
states.
 
17.   WAIVERS. The Company and all endorsers of this Convertible Note hereby
waive notice, presentment, protest and notice of dishonor.
 
18.   ATTORNEYS’ FEES. In the event any party is required to engage the services
of any attorneys for the purpose of enforcing this Convertible Note, or any
provision thereof, the prevailing party shall be entitled to recover its
reasonable expenses and costs in enforcing this Convertible Note, including
attorneys’ fees.
 
19.   TRANSFER. Neither this Convertible Note nor any rights hereunder may be
assigned, conveyed or transferred, in whole or in part, without the Company’s
prior written consent, which the Company may withhold in its sole discretion.
The rights and obligations of the Company and the Holder under this Convertible
Note shall be binding upon and benefit their respective permitted successors,
assigns, heirs, administrators and transferees.
8

--------------------------------------------------------------------------------


20.   GOVERNING LAW; JURISDICTION; VENUE. This Convertible Note shall be
governed by and construed under the internal laws of the State of Delaware as
applied to agreements among Delaware residents entered into and to be performed
entirely within Delaware, without reference to principles of conflict of laws or
choice of laws. 
 
21.   HEADINGS. The headings and captions used in this Convertible Note are used
only for convenience and are not to be considered in construing or interpreting
this Convertible Note. All references in this Convertible Note to sections and
exhibits shall, unless otherwise provided, refer to sections hereof nd exhibits
attached hereto, all of which exhibits are incorporated herein by this
reference.
 
22.   NOTICES. Unless otherwise provided, any notice required or permitted under
this Convertible Note shall be given in writing and shall be deemed effectively
given (i) at the time of personal delivery, if delivery is in person; (ii) one
(1) business day after deposit with an express overnight courier for United
States deliveries, or two (2) business days after such deposit for deliveries
outside of the United States, with proof of delivery from the courier requested;
or (iii) three (3) business days after deposit in the United States mail by
certified mail (return receipt requested) for United States deliveries when
addressed to the party to be notified at the address indicated for such party or
at such other address as any party or the Company may designate by giving ten
(10) days’ advance written notice to all other parties:
 
If to the Company:
 
Garrett Information Enterprise Center
685 Mosser Road, Suite 11
McHenry, Maryland 21541
 
If to the Holder:
 
5236 Winter View Drive
Alexandria, Virginia 22312
 
23.   AMENDMENTS AND WAIVERS. Any term of this Convertible Note may be amended,
and the observance of any term of this Convertible Note may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Company and the Holder. Any amendment or
waiver effected in accordance with this Section shall be binding upon the
Holder, each future holder of such securities, and the Company.
 
24.   SEVERABILITY. If one or more provisions of this Convertible Note are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Convertible Note and the balance of the Convertible Note shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.
 
25.   RECITALS. The parties acknowledge the accuracy of the Recitals and
incorporate the Recitals into and make them a part of this Agreement.
 
9

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE NEXT]
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Convertible Note to be signed in
its name as of the date first above written.
 

 
SOLUTION TECHNOLOGY INTERNATIONAL , INC.
       
By:
/s/ Dan Jonson
   
Name:
Dan Jonson
   
Title:
President and CEO
AGREED AND ACKNOWLEDGED:
     
THE HOLDER
 
By:
/s/ Joel Bernstein
   
Name:
Joel Bernstein
   

 
11

--------------------------------------------------------------------------------

